Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-14 under examination.  

Claim Objections
Claim 2 is  objected to because of the following informalities:  “P. californica” is not appropriately italicized.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 2-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2-14 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The invention appears to employ a specific strain of  Phasmarhabditis californica.  It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
	It appears that a deposit was made in this application as filed as noted on pages 13-14 of the specification.   It appears that at least one strain ITD726 of P. californica was deposited under the Budapest Treaty; however, it is unclear if all the strains of P. californica were deposited under the Budapest Treaty.   It is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.



SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.
1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted. The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.
6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.
Or
In the event a deposit was not made, the precise location of the specimen must be disclosed. Merely stating that the strain comes from California is not enough to specifically describe the location of the specimen. Such information must be detailed enough so that a person of ordinary skill in the art can go and easily find the organism in question in order to carry out the invention.
 The specification states the nematodes were harvested from sources such as plant nurseries and garden centers throughout California. There is no precise information concerning where the P. californica strain can be obtained. If a person of ordinary skill in the art does not know how to retrieve the P. californica strain in order to practice the invention, then there is a significant written description issue. 

Claims 2-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Enablement is analyzed using the Wands factors.  MPEP 2164.01(a) states, “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include the following:

(A) The breadth of the claims: The claims encompass a preventative method for treating a mollusk infestation in soil using a Phasmarhabdidtis nematode composition that includes P. californica.   

(B) The nature of the invention: The method involves treating a soil surface with a composition containing P. californica in order to ameliorate the effects of a mollusk infestation.  

(C) The state of the prior art: 

There is no reference that teaches that nematode treatment can always prevent a mollusk infestation from occurring.  

(D) The person of ordinary skill in the art participating in such research would have to have a graduate level in a type of biomedical science.

(E) The level of predictability in the art: 

There is no guidance or directive in the prior art that would allow a person of ordinary skill in the art to successfully develop without undue experimentation a nematode composition that prevents mollusk infestation in all circumstances.

(F) The amount of direction provided by inventor/existence of working examples/quantity of experimentation necessary: The inventor fails to show how a composition with P. californica can prevent a mollusk infestation in every situation.  There is no working examples that shows that mollusks infestations can always be prevented by administering a composition that includes P. californica.  Therefore, undue experimentation would be necessary in order to attempt to develop a composition with P. californica capable of mollusk infestation prevention.    

Furthermore, applicants’ specification stresses the importance of a growth promoting bacteria and the presence of such a bacteria is not required by the instant independent claim and several of the dependent claims.  Without the presence of such growth promoting bacteria, it is even more unlikely that a composition of Phasmarhabditis nematodes including P. californica is able to successfully prevent an infestation of mollusks.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-9,11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,772,333. Although the claims at issue are not identical, they are not patentably distinct from each other because they involve methods of targeting mollusks using the same nematode composition with P. californica.  Claim 2 is a method claim involving administering a composition containing P. californica to treat mollusk infestations which corresponds to Claim 1 of Patent 10,772,333.  Instant Claim 3 mentions that the composition used in such a treatment can include P. papillosa or P. hermaphrodita which corresponds to claim 4 of Patent 10,772,333.    Claim 5 requires that growth promoting bacteria be included in the  composition; the growth promoting bacteria are taught in Claim 1 of Patent 10,772,333.  Instant claim 6 requires that the following bacteria be present:  Alcaligenes faecalis, Bacillus pumilus, and B. safensis, and/or Ochrobactrum sp. which corresponds to Claim 1 of Patent 10,772,333.  Instant claim 7 requires the presence of a carrier which corresponds to claim 1 of Patent 10,772,333.  Instant Claim 8 is a clay carrier which corresponds to claim 6 of Patent 10,772,333.  Instant Claim 9 involves a composition in the form of a water-dispersable powder which corresponds to claim 7 of Patent 10,772,333.  The nematode composition concentration claims of instant claims 11-12 falls within the nematode concentration in Patent 10,772,333, claims 8-9.  Instant Claim 13 requires that the composition be applied to the soil which is carried out in Claim 1 of Patent 10,772,333.  Instant Claim 14 states that the mollusk targets for such a composition are C. aspersum, D. reticulaturm, L. flavus, L. valentiana, or L. fulica; this is present in clam 2 of Patent 10,772,333.  

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632


/BLAINE LANKFORD/Primary Examiner, Art Unit 1657